United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2391
                                  ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Tanya Marie Smith, also known as     *
Tanya Marie McElroy,                 *    [UNPUBLISHED]
                                     *
           Appellant,                *
                                     *
TCF National Bank Minnesota,         *
                                     *
           Garnishee.                *
                                ___________

                             Submitted: February 2, 2004

                                 Filed: March 8, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
        Pursuant to the Federal Debt Collection Procedures Act (FDCPA), 28 U.S.C.
§ 3205(b)(1), the government applied for and the district court1 issued a writ of
garnishment to collect a criminal fine owed by Tanya Marie Smith. Smith objected
to the writ and moved for a hearing, arguing that the fine was invalid and illegal in
that it exceeded the maximum authorized by law at the time the fine was imposed.
The court denied her request for a hearing and her objection. Smith appeals, arguing
the district court erred in denying her objection because she was entitled to explain
why she did not owe the debt.

       The district court did not err in denying Smith’s request for a hearing. In her
objection, she did not dispute that the fine had been imposed and not paid; rather, she
sought to challenge the validity of the fine imposed, which she may not do in a
FDCPA hearing. See 28 U.S.C. § 3202(d) (issues at FDCPA hearing limited to
determining validity of any claim of exemption, government’s compliance with
statutory requirements, and validity of default judgments).

      Accordingly, we affirm.
                     ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
                                          -2-